Citation Nr: 9902358	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability, due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had over four years active military service 
ending with his retirement in August 1975.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a May 1993 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in July 1993.  A statement of the case was issued in 
August 1993, and a substantive appeal was received that same 
month.  During the course of the appeal, several supplemental 
statements of the case have been issued. 


FINDINGS OF FACT

1.  Service connection is currently in effect for the 
following disabilities:  Hodgkins disease, evaluated at 30 
percent; splenectomy, evaluated at 30 percent; radiation 
enteritis, evaluated at 30 percent; and, hyperthyroidism, 
evaluated at 10 percent; the combined disability evaluation 
is 70 percent.

2.  The veteran has a high school education, and two years of 
college education, as well as some training in electronic 
servicing aviation; his past work experience includes 
positions as a engine machinist, and general labor; he 
indicated that he became too disabled to work in mid 1992, 
and that he was pursuing training in the engineering field so 
as to avoid jobs involving physical labor.

3.  The veterans service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veterans claim for a total rating 
based on individual unemployability due to his service-
connected disabilities is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board also is 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veterans 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veterans level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veterans schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when there are two 
or more disabilities, at least one disability is ratable at 
40 percent or more, and any additional disabilities result in 
a combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  

A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91; 57 Fed.Reg. 2317 (1992).

Service connection is presently in effect for the following 
disabilities:  Hodgkins disease, evaluated at 30 percent; 
splenectomy, evaluated at 30 percent; radiation enteritis, 
evaluated at 30 percent; and, hyperthyroidism, evaluated at 
10 percent; the combined disability evaluation is 70 percent.  
As the veterans individual disability ratings are each less 
than 40 percent, the Board notes that the veteran does not 
meet the percentage requirements of 38 C.F.R. § 4.16(a).  
Furthermore, for the reasons set forth below, the Board finds 
that the evidence does not show that the veterans service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation, within the meaning of VA 
law.  As such, the criteria for assignment of a total rating 
on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), 
are not met, and the claim is denied.

Initially, the Board notes that veteran originally applied 
for a total disability rating based on unemployability in 
March 1993.  At that time, he reported that his past work 
experience included positions involving industrial 
production, as well as remanufacturing engine small parts.  
He indicated that he left that job on a voluntary lay-off in 
lieu of health problems including intestinal pain, diarrhea, 
fevers, and dizziness.  In March 1993, a statement was 
received from the veterans former employer, which indicated 
that the veteran had missed nine and a half days from work 
over the past year, due to illness.  

According to the veterans most recent Application for 
Increased Compensation Based on Unemployability, received in 
June 1997, he has a high school education, and two years of 
college education, as well as some training in electronic 
servicing aviation.  His past work experience includes 
positions as a engine machinist, and general labor.  He 
indicated that he became too disabled to work in mid 1992, 
and that he was pursuing training in the engineering field so 
as to avoid jobs involving physical labor.

In October 1995, the veteran underwent a VA examination for 
mental disorders.  The examiner opined that the veteran had 
been seriously affected by his service-connected illnesses, 
but owing to his strong coping abilities he remained able to 
work in the proper circumstances.  The examiner also 
indicated that the veteran would benefit from vocational 
rehabilitation assistance in finding employment that was more 
adaptive to the fluctuating nature of his disabilities.  

In May 1996, the veteran was awarded entitlement to a program 
of VA vocational rehabilitation, under Chapter 31, Title 38, 
United States Code.  A May 1996 Counseling Record reveals 
that in light of factors, such as the veterans service-
connected disabilities, he was determined to have an 
impairment of employability, as well as a serious employment 
handicap.  However, it was also determined that it was 
feasible to achieve a vocational goal.  In June 1997 a 
Chapter 31 Individualized Rehabilitation Plan was developed 
for the veteran, which consisted of training in the field of 
mechanical design, so as to avoid jobs involving physical 
labor.  In the fall of 1997, the veteran began as a student 
at the Madison Area Technical College (MATC).

Reviewing the evidence in the veterans VA vocational 
rehabilitation folder, the Board notes that the most recent 
Special Report of Training, dated in July 1998, reveals that 
the veteran was actively pursuing training at the Madison 
Area Technical College (MATC).  His program goal was to 
obtain and maintain employment as a Mechanical Design 
Technician, and he had completed 32 credit hours at that 
time.  The veteran reported some concentration problems, 
which he related to his medication, but it was noted that he 
was motivated to do well in training, and it was hoped that 
his medications could be adjusted to help concentration.  The 
most recent evidence in the veterans VA vocational 
rehabilitation folder reveals that as of October 1998, the 
veteran was still in school and had an interview scheduled 
for a part-time job that had the potential to lead to full-
time work after graduation.  

The most recent VA medical evidence of record, reflecting 
treatment from July 1997 to January 1998, is negative for any 
medical statements or opinions that the veteran was rendered 
unemployable.  In fact, although a VA examiner commented in 
the report of a February 1997 examination that the veterans 
service-connected conditions prevent him from doing either 
light or heavy physical labor, it was expressly reported that 
the veteran was able to do sedentary jobs and that to that 
end he was enrolled in school.  Additionally, recent evidence 
received from the Social Security Administration, reveals 
that as of August 1998, the veteran was not receiving any 
Social Security Disability benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (while Social Security 
decisions regarding employability are not controlling on 
decisions by the VA, they are relevant).

As summarized above, the Board has thoroughly reviewed the 
evidence of record pertaining to the veterans claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  The Board recognizes 
the veterans serious medical history which included 
complications from radiation treatment for Hodgkins disease.  
However, the preponderance of the evidence is against a 
finding that the veteran is unemployable due to his service-
connected disabilities.  

The Board acknowledges that the veteran has been unemployed 
for several years.  The Board further acknowledges that the 
veteran has been deemed as having an employment handicap, for 
purposes of receiving a program of VA vocational 
rehabilitation, under Chapter 31, Title 38, United States 
Code.  Additionally, the Board notes that in the October 1995 
VA examination, the examiner opined that the veteran had been 
seriously affected by his service-connected illnesses.  
Nevertheless, the examiner also indicated that the veteran 
could benefit from vocational rehabilitation assistance and 
the veteran has been actively pursuing a program of 
vocational rehabilitation since the fall of 1997.  Moreover, 
the most recent evidence of record indicates that as of 
October 1998, the veteran was still pursuing training and had 
arranged a job interview.  

In sum, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his service-connected disabilities.  The 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veterans claim for a total rating; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not afford a basis for favorable resolution of 
the present appeal.  See Gilbert, 1 Vet. App. at 55-56.


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
